                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                            Judge Raymond P. Moore

Civil Action No. 17-cv-00751-RM-KMT

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. $16,626.97 HELD IN BANK OF THE WEST ACCOUNT #41502683;
2. $8,192.22 HELD IN FIRST BANK ACCOUNT #2026030437;
3. $50,744.84 HELD IN FIRST BANK ACCOUNT #2021245699;
4. $815.10 HELD IN FIRST BANK ACCOUNT #2021248833;
5. $31,861.72 HELD IN FIRST BANK ACCOUNT #2021250811;
6. $9,053.01 HELD IN WELLS FARGO BANK ACCOUNT #7269983420;
7. $29,985.14 HELD IN WELLS FARGO BANK ACCOUNT #5378536204;
8. $9,165.07 HELD IN WELLS FARGO BANK ACCOUNT #8112218105;
9. $3,329.26 HELD IN WELLS FARGO BANK ACCOUNT #3427918416;
10. $77,373.36 HELD IN KIRKPATRICK BANK ACCOUNT #2015009936;
11. CASH VALUE OF STATE FARM INSURANCE POLICY #LF-3406-7842;
12. $6,491.47 HELD IN WELLS FARGO BANK ACCOUNT #5562114016;
13. $2,329.90 HELD IN JP MORGAN CHASE ACCOUNT #209158661;
14. $2,825.48 HELD IN JP MORGAN CHASE ACCOUNT #556396807;
15. $3,975.19 HELD IN JP MORGAN CHASE ACCOUNT #806530163;
16. $40,427.69 HELD IN JP MORGAN CHASE ACCOUNT #630110356;
17. $114,029.82 HELD IN JP MORGAN CHASE ACCOUNT #630090699;
18. $5,500.00 HELD IN CHARLES SCHWAB ACCOUNT #72221164;
19. $15,882.25 HELD IN CHARLES SCHWAB ACCOUNT #39014713;
20. 27115 COUNTY ROAD 13, ELIZABETH, COLORADO;
21. 4567 MIRA DEL SOL COURT, CASTLE ROCK, COLORADO;
22. 25892 EAST 5TH PLACE, AURORA, COLORADO;
23. 1152 SOUTH ZENO WAY, UNIT E, AURORA, COLORADO;
24. 2675 SOUTH DANUBE WAY, UNIT 205, AURORA, COLORADO;
25. 21962 EAST CRESTLINE PLACE, AURORA, COLORADO;
26. 2013 PORSCHE CAYENNE, VIN WP1AF2A22DLA22972;
27. 2009 ACURA MDX, VIN 2HNYD28239H515635;
28. 80 ASSORTED GOLD AND SILVER COINS;
29. 2014 FORD F-150 CREW CAB, VIN 1FTFW1EF8EKF55558;
30. 2012 DODGE CHALLENGER, VIN 2C3CDYBT4CH101201;
31. $15,680.00 IN UNITED STATES CURRENCY; and
32. 2013 DODGE CHARGER, VIN 2C3CDXGJ9DH514346,

      Defendants.
______________________________________________________________________________

                            DEFAULT JUDGMENT
                                     AND
     FINAL ORDER OF FORFEITURE AS TO CERTAIN DEFENDANT ASSETS
______________________________________________________________________________

       This matter is before the Court on the United States’ Motion for Default

and Final Order of Forfeiture (the “Motion”) (ECF No. 141) as to defendants $6,491.47 Held in

Wells Fargo Bank account #5562114016 and 2014 Ford F-150 Crew Cab, VIN

1FTFW1EF8EKF55558 (collectively, “Defendant Assets”), in which the United States seeks

default judgment. Upon consideration of the Motion, the court record, and the applicable

statutes, rules, and case law, and being otherwise fully advised, the Court makes the following

findings of fact and conclusions of law:

   1. THAT the United States commenced this action in rem pursuant to 21 U.S.C. § 881 and

       18 U.S.C. § 981;

   2. THAT the Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1355;

   3. THAT all known interested parties have been provided an opportunity to respond

       and that publication has been effected as required by Rule G(4) of the Supplemental

       Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions;

   4. THAT after proper notice, no one has filed a Claim, Answer, or other responsive

       pleading as to Defendant Assets as required by Rule G(5) of the Supplemental

       Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions;

   5. THAT the Clerk’s Entry of Default as to Defendant Assets was entered on October 18,

       2018;




                                                2
   6. THAT Defendant Assets are not minors, incompetent persons, or officers or agencies of

       the United States or the State of Colorado, and are not in the military;

   7. THAT based upon the facts and verification set forth in the Amended Verified

       Complaint, it appears by a preponderance of the evidence that there was reasonable cause

       for the seizure of Defendant Assets, and a certificate of reasonable cause is granted

       pursuant to 28 U.S.C. § 2465. It further appears that there is cause to issue a forfeiture

       order under 21 U.S.C. § 881(a)(6) as to Defendant Assets and 18 U.S.C. § 981(a)(1)(A)

       as to defendant 2014 Ford F-150 Crew Cab, VIN 1FTFW1EF8EKF55558;

   8. THAT the facts and verifications as set forth in the Amended Verified Complaint provide

       probable cause and an ample basis, by a preponderance of the evidence, for a final

       judgment and order of forfeiture as to Defendant Assets as to all claims asserted against

       them;

   9. THAT Defendant Assets, and the claims against them, are distinct and separate from the

       other defendant assets in this case, and the claims against them; and that there is no just

       reason for delay of entry of a final judgment as to Defendant Assets; and

   10. THAT the Clerk of the Court shall be directed to enter final judgment as to Defendant

       Assets;

       NOW, THEREFORE, IT IS ORDERED, DECREED, AND ADJUDGED:

       THAT the United States’ Motion for Default and Final Order of Forfeiture (ECF No.

141) is GRANTED;

       THAT default judgment and forfeiture of Defendant Assets, including all right, title, and

interest, are hereby entered in favor of the United States pursuant to 21 U.S.C. § 881(a)(6), 18

U.S.C. § 981(a)(1)(A), and Fed. R. Civ. P. 55(b);



                                                 3
       THAT the United States shall have full and legal title as to Defendant Assets and may

dispose of said properties in accordance with law;

       THAT there is good cause for a Final Order of Forfeiture against Defendant Assets as

they, and the claims resolved against them, are distinct and separate from the other defendant

assets in this case, and the claims against them; and there is no just reason for delay of entry of a

final judgment as to Defendant Assets;

          THAT the Clerk of the Court is directed to enter Final Judgment as to Defendant Assets

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure; and

       THAT this Default Judgment and Final Order of Forfeiture as to Certain Defendant

Assets shall serve as a Certificate of Reasonable Cause as to Defendant Assets under 28 U.S.C.

§ 2465.

       DATED this 17th day of December, 2018.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  4
